SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q (MarkOne) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:August 9, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:0-6054 STAR BUFFET, INC. (Exact name of registrant as specified in its charter) DELAWARE 84-1430786 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification Number) 1312 N. Scottsdale Road, Scottsdale, AZ 85257 (Address of principal executive offices) (Zip Code) (480) 425-0397 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicated by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act. (check one) Large accelerated filero Accelerated filer o Non-accelerated filero Smaller reporting company x Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latestpracticable date.As of October 7, 2010, there were 3,213,075 shares of Common Stock, $ .001 par value, outstanding. STAR BUFFET, INC. AND SUBSIDIARIES INDEX Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements: 2 Unaudited Condensed Consolidated Balance Sheets as of August 9, 2010 and January 25, 2010 2 Unaudited Condensed Consolidated Statements of Operations for the 12 and 28 weeks ended August 9, 2010 and August 10, 2009 4 Unaudited Condensed Consolidated Statements of Cash Flows for the 28 weeks ended August 9, 2010 and August 10, 2009 5 Notes to Unaudited Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 4. Controls and Procedures 30 PART II.OTHER INFORMATION Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 5. Other Information 31 Item 6. Exhibits and Reports on Form 8-K 32 Signatures 33 i PART I:FINANCIAL INFORMATION Item 1:Condensed Consolidated Financial Statements STAR BUFFET, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS August 9, January 25, (Unaudited) (Unaudited) Current assets: Cash and cash equivalents $ $ Receivables, net Income tax receivable Inventories Deferred income taxes Prepaid expenses Total current assets Property, buildings and equipment: Property, buildings and equipment, net Property and equipment leased to third parties, net Property, buildings and equipment held for future use, net Property held for sale Total property, buildings and equipment Other assets: Notes receivable, net of current portion Deposits and other Loan cost, net Total other assets Deferred income taxes, net Intangible assets: Goodwill Other intangible assets, net Total intangible assets Total assets $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. (Continued) 2 STAR BUFFET, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (Continued) LIABILITIES AND STOCKHOLDERS’ EQUITY August 9, January 25, (Unaudited) (Unaudited) Current liabilities: Accounts payable-trade $ $ Checks written in excess of bank balance Payroll and related taxes Sales and property taxes Rent, licenses and other Current maturities of obligations under long-term debt Total current liabilities Deferred rent payable Note payable to officer Long-term debt, net of current maturities Total liabilities Stockholders’ equity: Preferred stock, $.001 par value; authorized 1,500,000 shares; none issued or outstanding — — Common stock, $.001 par value; authorized 8,000,000 shares; issued and outstanding 3,213,075 and 3,213,075 shares 3,000 3,000 Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements. 3 STAR BUFFET, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Twelve Weeks Ended Twenty-eight Weeks Ended August 9, August 10, August 9, August 10, Total revenues $ Costs, expenses and other Food costs Labor costs Occupancy and other expenses General and administrative expenses Depreciation and amortization Impairment of long-lived assets Gain resulting from fire loss — ) — ) Total costs, expenses and other (Loss) income from operations ) ) Interest expense ) Interest income — — — Other income (Loss) income before income taxes (benefit) ) ) Income tax (benefit) provision ) ) Net (loss) income $ ) $ $ ) $ Net (loss) income per common share – basic $ ) $ $ ) $ Net (loss) income per common share – diluted $ ) $ $ ) $ Weighted average shares outstanding – basic Weighted average shares outstanding –diluted The accompanying notes are an integral part of the condensed consolidated financial statements. 4 STAR BUFFET, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) 28 Weeks Ended August 9, 2010 August 10, 2009 Cash flows from operating activities: Net(loss) income $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of franchise and licenses Amortization of loan costs Impairment of long-lived assets Gain resulting from fire loss — ) Deferred income taxes ) Change in operating assets and liabilities: Receivables, net Inventories ) Prepaid expenses ) ) Deposits and other ) ) Deferred rent payable ) ) Accounts payable-trade ) Income taxes receivable ) Other accrued liabilities ) ) Total adjustments Net cash provided by operating activities Cash flows from investing activities: Insurance proceeds — Acquisition of property, buildings and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Checks written in excess of cash in bank ) Payments on long term debt ) ) Proceeds from issuance of long-term debt — Payments/proceeds on line of credit, net — Capitalized loan costs ) ) Principal payment on capitalized lease obligations — ) Net cash used in financing activities ) ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ 5 STAR BUFFET, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) (Unaudited) 28 Weeks Ended August 9, 2010 August 10, 2009 Supplemental disclosures of cash flow information: Cash paid during the period for: Interest $ $ Income taxes $ $ Non cash investing and financing activities: None. The accompanying notes are an integral part of the condensed consolidated financial statements. 6 STAR BUFFET, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Note (A) Basis of Presentation The accompanying unaudited condensed consolidated financial statements include the accounts for Star Buffet, Inc., together with its direct and indirect wholly-owned independently capitalized subsidiaries Summit Family Restaurants Inc., HTB Restaurants, Inc., Northstar Buffet, Inc., Star Buffet Management, Inc., Starlite Holdings, Inc., StarTexas Restaurants, Inc., JB’s Star Holdings, Inc., 4B’s Holdings, Inc., KB’s Star Holdings, Inc., Florida Buffet Holdings, Inc., and Sizzlin Star, Inc (collectively the “Company”) and have been prepared in accordance with United States generally accepted accounting principles, the instructions to Form 10-Q and Article 10 of Regulation S-X.These financial statements should be read in conjunction with the audited consolidated financial statements, and the notes thereto, included in the Company’s Annual Report on Form 10-K for the fiscal year ended January 25, 2010.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the financial position and results of operations for the interim periods presented have been reflected herein.Results of operations for such interim periods are not necessarily indicative of results to be expected for the full fiscal year or for any future periods.The accompanying condensed consolidated financial statements include the results of operations and assets and liabilities directly related to the Company’s operations.The preparation of financial statements in conformity with United States generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. The Company has two reporting segments, the Buffet Division and the Non-Buffet Division. The following table details the Company's 49 restaurant properties as of August 9, 2010 by reporting segment. The Buffet Division which has 25 restaurant properties includes seven Barnhill’s Buffets, five HomeTown Buffets, two BuddyFreddys, two Whistle Junction restaurants and one JJ North’s Grand Buffet.The Buffet Division also has four restaurants closed for remodeling and repositioning, a closed restaurant reported as property held for sale, and a restaurant located in Arizona that is leased to a third-party operator.In addition, two closed restaurants are used as warehouses for equipment in Florida and Utah.The Non-Buffet Division which has 24 restaurant properties includes six JB’s restaurants, six 4B’s restaurants, three K-BOB’S Steakhouses, two Casa Bonita restaurants, a Western Sizzlin restaurant, a Holiday House restaurant, a Bar-H Steakhouse and a Pecos Diamond Steakhouse.Additionally, the Non-Buffet Division has a K-BOB’S Steakhouse, a JB’s restaurant and Western Sizzlin restaurant closed for remodeling. Buffet Division Non-Buffet Division Total Owned 11 9 20 Leased 14 15 29 Total 25 24 49 7 As of August 9, 2010, the Company’s 49 restaurants are located in the following states: Number of Restaurants State Buffet Division Non-Buffet Division Total Alabama 1 − 1 Arkansas 1 1 2 Arizona 5 − 5 Colorado − 1 1 Florida 10 1 11 Idaho − 1 1 Mississippi 3 1 4 Montana − 8 8 New Mexico − 3 3 Oklahoma − 1 1 Oregon 1 − 1 Tennessee 2 − 2 Texas − 4 4 Utah 1 3 4 Wyoming 1 − 1 Total 25 24 49 As of August 9, 2010, 11 of the Company’s 49 restaurants are designated as non-operating restaurants and are located in the following states: Number of Non-Operating Restaurants State Buffet Division Non-Buffet Division Total Arizona 1 − 1 Arkansas − 1 1 Florida 4 − 4 Mississippi 1 − 1 Tennessee 1 − 1 Texas − 1 1 Utah 1 1 2 Total 8 3 11 8 The operating results for the 28-week period ended August 9, 2010 included operations shown in the tables on the previous page and fixed charges for 11 non-operating restaurants for the entire quarter. Seven of 11 non-operating restaurants remain closed for remodeling and repositioning, one restaurant was leased to a third party and the one remaining non-operating restaurant was closed and reported as property held for sale.In addition, two non-operating restaurants were used as warehouses for equipment in Florida and Utah. The Company utilizes a 52/53 week fiscal year which ends on the last Monday in January.The first quarter of each year contains 16 weeks while the other three quarters each contain 12 weeks, except the fourth quarter has 13 weeks if the fiscal year has 53 weeks. Note (B) Recent Developments On January 31, 2010 the Company closed the HomeTown Buffet restaurant in Albuquerque, New Mexico and on March 29, 2010 closed the Barnhill’s Buffet restaurant in Monroe, Louisiana. The Company had fully impaired the assets of the Albuquerque restaurant in the prior fiscal year.The assets in Monroe were warehoused pending a new reopening.When the Company was unable to re-open in a new location in Monroe, the assets were impaired in the second quarter of fiscal 2011. The Company closed seven restaurants in the second quarter fiscal year 2011.The seven restaurants were Barnhill’s Buffets in Orange City, Florida, Leesburg, Florida, Moss Point, Mississippi, Apopka, Florida, and Collierville, Tennessee; a BuddyFreddys in Brandon, Florida; and a JB’s restaurant in St. George, Utah. All seven of the restaurants fixed assets were impaired in the second quarter of 2011 except St. George. Please see Note (J) Properties, Buildings and Equipment for impairment expense detail. Subsequent to the end of the second quarter on August 9, 2010, the Company closed four additional restaurants: a HomeTown Buffet in Casper, Wyoming; a BuddyFreddys in North Fort Myers, Florida; a Barnhills Buffet in New Port Richey, Florida; and a JB’s restaurant in Albuquerque, New Mexico. All four of the restaurants fixed assets were impaired in the second quarter of 2011 except Albuquerque. Please see Note (J) Properties, Buildings and Equipment for impairment expense detail. Note (C) Related Party Transactions Mr. Robert E. Wheaton owns approximately 45.3% of the Company's outstanding common shares including exercisable options which have vested and may have the effective power to elect members of the board of directors and to control the vote on substantially all other matters without the approval of the other stockholders.The Company has borrowed approximately $1,992,000 from Mr.Robert E. Wheaton, a principal shareholder, officer and director of the Company. This loan dated June15, 2007 is subordinated to the obligation to Wells Fargo Bank, N.A. and bears interest at 8.5%.The Company expensed $91,000 to Mr. Wheaton for interest and paid $0 during the first 28 weeks of fiscal 2010. The Company expensed and paid $91,000 to Mr. Wheaton for interest during the first 28 weeks of fiscal 2009. The Company owes Mr. Wheaton $130,000 and $0 for interest as of August 9, 2010 and August 10, 2009, respectively. The principal balance and any unpaid interest are due and payable in full on June5, 2012.The Company used the funds borrowed from Mr. Wheaton for working capital requirements. The Company also owes Mr. Wheaton approximately $94,000 and $109,000, respectively as of August 9, 2010 and January 25, 2010 for advances to the Company by Mr. Wheaton primarily to acquire property and equipment. 9 Note (D) Segment and Related Reporting The Company has two reporting segments, the Buffet Division and the Non-Buffet Division. The accounting policies of the reportable segments are the same as those described in Note 1 of the audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the year ended January 25, 2010. The Company evaluates the performance of its operating segments based on pre-tax cashflows. Summarized financial information concerning the Company’s reportable segments is shown in the following tables. The Other category presented in the tables on the next page relate to the Company as a whole, and not reportable segments. (Dollars in Thousands) 12 Weeks Ended August 9, 2010 Buffets Non-Buffets Other Total Revenues $ $ $
